Citation Nr: 1116144	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  07-31 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Evaluation of Hepatitis C, currently rated as 40 percent disabling.  

2.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The appellant had active service from February 1968 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The issue of whether there was clear and unmistakable error in the rating decision that granted service connection for gunshot wound to the lower extremities been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  

The issue of TDIU addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hepatitis C is manifested by daily fatigue, malaise, weight loss, anorexia, and hepatomegaly but no substantial weight loss.


CONCLUSION OF LAW

The criteria for an evaluation higher than 40 percent disabling for Hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letters dated in March 2005 and July 2009.  The Board notes that the appellant is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  We note that appropriate examinations have been conducted, and available service records and pertinent post service medical records have been obtained.  The examination is adequate.  

The Board notes that the appellant submitted additional evidence since his last Supplement Statement of the Case (SSOC).  However, in March 2011, he waived review of the evidence by the AOJ and preparation of an additional SSOC.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the appellant's disability has not significantly changed and that a uniform rating is warranted.  

The appellant has appealed the denial of an evaluation higher than 40 percent disabling for Hepatitis C.  Hepatitis C is rated under 38 C.F.R. § 4.114, DC 7354.  Under this Code, daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period warrants a 40 percent rating.  A 60 percent evaluation is indicative of daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly.  38 C.F.R. § 4.114, DC 7354 (2010).

Near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) require a 100 percent rating.  

Under Note (1): Evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae. 

Note (2) under Diagnostic Code 7354 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician." Further, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  
"Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112 (2010).

In his February 2005 claim for compensation, the appellant reported being diagnosed with Hepatitis C in 1999.  An examination in April 2005 reported that the appellant got fatigued when he is in a lot of heat.  He had no abdominal pains, nausea, vomiting, diarrhea, melena or hematochezia, dysuria or hematuria.  

In the August 2005 VA compensation and pension examination, the appellant still had pain occasionally associated with abdominal distention.  He had fatigue, gastrointestinal disturbance, loss of appetite, and night sweats because of his Hepatitis C.  It was noted that the condition could not be treated because of his multiple sclerosis (MS) condition.  The symptoms were of a daily occurrence and tolerable.  There was no vomiting, bleeding and/or anemia.  The functional impairment was noted to be chronic fatigue which impaired his daily life.  He had time loss from work twice a month.  Examination revealed no generalized muscle weakness or wasting.  Hepatitis C was diagnosed with subjective factors of fatigue.  There was no liver malignancy or liver cirrhosis.  The examiner noted that incapacitating episodes was not available in the documented record or reported by the appellant.  

Dr. B related in December 2006 and August 2007 that the appellant had multiple sclerosis and the interferon could not be used to treat his Hepatitis C.  She stated that the appellant continued to have chronic nausea, anorexia, fatigue and arthralgias according to review of her record.  

In an August 2009 statement, the appellant's friend, R.K., related that he had known the appellant for over 35 years and he noticed in the past year the appellant's drive and energy levels appeared low.  He related that the appellant needed help removing snow from the rooftops of his buildings and that he seemed more fatigued than he had ever been before.  

The appellant's wife related in August 2009 that she witnessed the symptoms of the appellant's illness on a daily basis and that it has dramatically affected his everyday life.  She stated that he was not the vital man he used to be and that it takes all his strength to go about his daily life.  She also stated that his fatigue is severe and debilitating, he has a very poor appetite and his frequent abdominal discomfort causes him to lose sleep at night.  

In August 2009, Dr. B assessed chronic Hepatitis C with daily fatigue, malaise, anorexia, and substantial weight loss.  

The appellant's sister in law related in a letter dated in August 2009 that she had seen first-hand the appellant's fatigue.  She further related that he was able to get enough appetite to eat his dinner and that he is in bed shortly thereafter.  

In the August 2009 VA compensation and pension examination, it was noted that in the last two years that appellant has lost 30 lbs and that his liver condition caused easy fatigability, arthralgia, gastrointestinal disturbances, nausea, vomiting and loss of appetite.  The liver condition did not cause jaundice.  The examiner noted that specifically the symptoms affect his functioning for fatigue, stomach upset, joint pain, abdominal pain and nausea.  He reported abdominal pain located at the mid epigastric and right upper quadrant under the rib cage on the right which occurred frequently.  The symptoms of the liver condition were noted to occur daily and allowed the appellant to function but he was unable to go to work.  He related incapacitating episodes as often as three times per month, lasting for one day.  Over the last year, he had 36 incidents of incapacitation for a total of 36 days.  The appellant had never vomited blood and had not passed any black tarry stools.  Hepatitis C was diagnosed.  The condition was noted as quiescent.  Subjective factors of fatigue, abdominal pain, and joint pain were noted.  The examiner stated that the effect of the condition on the appellant's usual occupation is that he has fatigue and intermittent days off when he has liver and abdominal pain.  The examiner stated that the appellant was limited by fatigue for his endurance and that the effect of the condition on his daily activities was that he was unable to do home chores due to fatigue.  

After careful review of the evidence above, the Board finds the appellant's Hepatitis C to be commensurate with a 40 percent rating and no more.  To warrant a higher evaluation, the evidence must show daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12- month period, but not occurring constantly.  In essence, the evidence must show "substantial weight loss" rather than "minor weight loss," or incapacitating episodes having a total duration of at least six weeks during the past 12- month period.  We find that the evidence is devoid of such a showing.

In this regard, although there is a showing of weight loss, the more probative evidence is against a finding of substantial weight loss.  Note (2) under Diagnostic Code 7354 defines "substantial weight loss" as a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  The appellant weighed 125 lbs during his pre-induction examination in December 1967.  He weighed 140 lbs at his May 1969 separation examination.  

A weight of 145 lbs was recorded in August 1985.  He weighed 158 lbs in October 1999.  The appellant weighed 151 lbs in January 2004 and 148.8 lbs in May 2004.  

In an August 2005 examination, it was noted that he was diagnosed with Hepatitis C in 1968 and that there was a weight change from 175 lbs to 145 lbs in a 12 month duration.  He weighed 150 lbs at that time.  A weight of 159 was recorded in April 2008.  In the August 2009 examination conducted by Dr. B, it noted that the appellant's weight was down from 155 lbs to 150.5 lbs with boots.  He weighed 147 lbs during the August 2009 VA examination.  During that examination, he reported that he had lost 30 lbs over the past two years.  

Although the record clearly shows variations in the appellant's weight, substantial weight loss as defined by the regulations is not shown.  We recognize that in the August 2005 examination it was noted that the appellant was diagnosed with Hepatitis C in 1968 and that there was a weight change from 175 lbs to 145 lbs in a 12 month duration.  However, we note that the record is devoid of a showing that the appellant weighed 175 lbs at any time during service or post service.  In fact, at pre-induction he weighed 125 lbs and at separation 140 lbs.  

The evidence reveals that the appellant's weight has varied since service with his lowest verifiable weight at 145 lbs and highest verifiable weight at 159 lbs.  Even if we assume a baseline weight of 159, we note the appellant has not weighed less than 145 lbs since service.  So, even assuming a baseline weight of 159 with his lowest weight being 145, he still falls short of the criteria to warrant a finding of substantial weight loss as there is no showing of a loss of greater than 20 percent of his baseline weight, much less a loss of greater than 20 percent sustained for three months or longer.  

Although the appellant's physician, Dr. B, has stated that the appellant has had "substantial weight loss," it appears that the finding of "substantial weight loss" is without any clinical evidence to support it.  The regulations provide specific criteria to determine what constitutes "substantial weight loss."  There is no showing that Dr. B took these into consideration.  Rather, it appears that she has merely rendered a finding without clinical evidence to back up the claim.  As such, the Board concludes that Dr. B's finding of "substantial weight loss" lacks probative value.  We have afforded more probative value to the weight histories of record which show only minor weight loss rather than substantial weight loss.  

The Board has considered the appellant's reports of weight loss.  However, we find him to be an inaccurate historian and not credible.  In this regard, we note that in the August 2009 VA compensation and pension examination, a 30 lb weight loss over a two year period was reported.  However, when examined by Dr. B later that month, he did not report such weight loss but rather a 5 lbs weight loss.  As such, we find that the appellant has been an inconsistent historian when reporting his weight loss.  

Clearly, the appellant is competent to weigh himself and report his weight.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, we find it telling that when he reported his weight to Dr. B he reported a 5 lb weight loss rather than the 30 lbs weight loss that was reported to the VA examiner earlier that month.  We find it wholly incredible that he would have not reported an accurate weight loss to his treating physician.  Such histories reported by the appellant for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  As such, we find the appellant not credible in this regard.  

In light of the above, we find that the more probative and credible evidence is against a finding of substantial weight loss.  

Furthermore, we note that while the appellant has reported having incapacitating episodes, his episodes fall short of the duration requirement and there is no indication that they require bed rest and treatment by a physician.  In the August 2010 examination, the appellant related having had 36 incidents of incapacitation for a total of 36 days within the year.  To meet the criteria for a higher rating six weeks of incapacitating episodes which require bed rest and treatment by a physician must be shown.  At most, the record shows that the appellant has related having five weeks of incapacitating episodes within a 12 month period which is short of the six week requirement.  More importantly, there is no showing that these episodes require bedrest and treatment by a physician.  As such, the above does not meet the criteria set forth for a higher evaluation.  

In reaching this determination, the Board notes that the January 2010 statement from Dr. B.  It was noted that when the appellant had episodes of fatigue he needs to go to absolute bedrest.  Even, if we were to assume that such statement constitutes a prescription for bedrest, it does not establish a six week period or establish the need for treatment during such periods.  

The Board notes that the appellant is competent to report that his disability is worse than evaluated.  We acknowledge his reports of fatigue, weight loss and incapacitation.  Nevertheless, the more credible and probative evidence establishes that the appellant's disability is no more than 40 percent disabling.  The observations of the skilled professionals are more probative than the appellant's own characterization of his disability.  To the extent that he reported a 30 pound weight loss, we find that such report is inconsistent with the recorded history and that the lay evidence is not credible.  Similarly, a medical statement based upon an inaccurate factual premise is equally inaccurate.  Rather, the more probative and credible evidence establishes that there has been minor weight loss.  In short, the appellant's symptoms are more characteristic of a disability picture that is contemplated by a 40 percent rating.  For all the reasons set forth above, the preponderance of the evidence is against an evaluation higher than 40 percent disabling for Hepatitis C.

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of the disability are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order under 38 C.F.R. § 3.321.  




ORDER

An evaluation higher than 40 percent disabling for Hepatitis C is denied.  


REMAND

The appellant has appealed the denial of an evaluation higher than 40 percent disabling for Hepatitis C.  The August 2009 VA examiner stated that the symptoms of the Veteran's liver condition were noted to occur daily and allowed him to function but he was unable to go to work.  

The law provides that TDIU may be granted upon a showing that the is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2010), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the TDIU claim is considered to have been raised by the record and thus is a component of the instant claim.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim

Accordingly, the case is REMANDED for the following action:

The RO must ensure that all VCAA notice obligations are satisfied concerning the claim for TDIU and adjudicate such claim, to include obtaining a VA opinion on the question of whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment as a result of his service-connected disabilities.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


